DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is in reply to an amendment filed on October 21, 2020 regarding Application No. 15/085,109.  Applicants amended claims 1, 2, 6, 9, and 11 and canceled claims 10 and 20.  Claims 1-9 and 11-19 are pending.


Priority
Acknowledgment is made of Applicants’ claim for foreign priority under 35 U.S.C. 119(a)-(d).  A certified copy of the KR 10-2015-0104498 application filed in Korea on July 23, 2015 has been filed.


Response to Arguments
Applicants’ amendments to claims 1, 2, 6, and 9 and remark regarding objection to the drawings (Remarks, p. 7) are acknowledged.  In view of the amendments, the objections are withdrawn.

Applicants’ amendment to claim 11, cancelation of claim 20, and remark regarding objection to claims 11-20 are acknowledged.  In view of the amendment to claim 11 and cancelation of claim 20, the objections to claims 11-19 are withdrawn and the objection to claim 20 is moot.

Applicants’ cancelation of claims 10 and 20 are acknowledged.  In view of the canceled claims, the rejections under 35 U.S.C. 112(d) are moot.

Applicants’ arguments filed on October 21, 2020 have been fully considered but they are not persuasive.

In response to Applicants’ argument regarding independent claim 1, combination of Hong, Yoon, Kamada, Matsuda, and Park, and “different grayscales are selected to generate a first color temperature below a user perceived color temperature and a second color temperature above the user perceived color temperature” (Remarks, p. 8), the Office respectfully disagrees, as discussed below and in the rejections.

In response to Applicants’ argument regarding independent claim 1, “different grayscales are selected to generate a first color temperature below a user perceived color temperature and a second color temperature above the user perceived color temperature”, and “how Matsuda can be combined with Hong as modified by Yoon and Kamada” (Remarks, p. 8), the Office respectfully disagrees and submits that the cited references teach and/or suggest the claimed features and the motivations to combine the references are as discussed below and in the rejections.

	In response to Applicants’ argument regarding independent claim 1, Kamada and Matsuda, substantial reconstruction and redesign, and luminance and color temperature (Remarks, p. 9), the Office respectfully disagrees and submits that grayscales, which correspond to luminance in the driving halftone grayscale process of Kamada (FIGs. 7A and 7B and [0066], see also [0049], [0063], and [0064]), also correspond to color temperature (Matsuda: see FIGs. 16 and 17 and [0206]).  Thus, the first and second color temperatures generated by different grayscales taught by Matsuda applied to the different Hong as modified by Yoon and Kamada teach “wherein the different grayscales are selected to generate a first color temperature below a user perceived color temperature and a second color temperature above the user perceived color temperature”, as recited in independent claims 1 and 11.  As such, no substantial reconstruction and redesign is required, contrary to the argument.  The Office further respectfully submits that the motivation to combine the references is as discussed in the rejections below.

	In response to Applicants’ argument regarding independent claim 1, Matsuda, and “generating color temperatures above and below a user perceived temperature”, and substantial reconstruction (Remarks, p. 9), the Office respectfully disagrees and submits that the relevant features are taught by Kamada and Matsuda and no substantial reconstruction is required, as discussed above.

	In response to Applicants’ argument regarding independent claim 1, Matsuda, and motivation to combine (Remarks, p. 9), the Office respectfully disagrees and submits that Matsuda combined with Hong as modified by Yoon and Kamada, as particularly cited, is to provide color image display.  Also, the combination provides the predictable result of image display in liquid crystal display devices.

	In response to Applicants’ arguments regarding independent claims 1 and 11, reason for combining Matsuda, substantial redesign of Hong as modified by Yoon and Kamada, and combination of Matsuda with Hong, Yoon, and Kamada (Remarks, p. 9), the Office respectfully disagrees and submits that grayscales, which correspond to luminance in the driving halftone grayscale process of Kamada also correspond to color temperature, as per Matsuda, and that the motivation to combine the  is to provide color image display.  Thus, contrary to the arguments, no substantial redesign is required and Matsuda can be combined with Hong, Yoon, and Kamada.  Because all features of independent claims 1 and 11 are taught and/or suggested by the cited references and the motivations to combine the references are as discussed above and in the rejections below, independent claims 1 and 11 are not allowable.

	In response to Applicants’ argument regarding Park and “generating different color temperatures above and below” (Remarks, p. 9), the Office respectfully submits that the argument is not commensurate with the rejections as the relevant claimed features are taught and/or suggested by Kamada and Matsuda, as discussed above and in the rejections below.  As such, there are no deficiencies, as argued, for which Park is required to cure.

	In response to Applicants’ argument regarding independent claims 1 and 11, Furihata, and “different grayscales are selected to generate a first color temperature below a user perceived color temperature and a second color temperature above the user perceived color temperature” (Remarks, p. 10), without conceding the argument, the Office respectfully submits that the argument is not commensurate with the rejections as the relevant claimed features are taught and/or suggested by Kamada and Matsuda, as discussed above and in the rejections below.  As such, there are no deficiencies, as argued, for which Furihata is required to cure.

In response to Applicants’ argument regarding dependent claims 2-4, 6, 7, 9, 12-14, 16, 17, and 19 (Remarks, p. 10), the Office respectfully submits that all features of independent claims 1 and 11 are taught and/or suggested by the cited references, as discussed above and in the rejections below.  Thus, 

In response to Applicants’ argument regarding Yamauchi and “different grayscales are selected to generate a first color temperature below a user perceived color temperature and a second color temperature above the user perceived color temperature” (Remarks, p. 10), without conceding the argument, the Office respectfully submits that the argument is not commensurate with the rejections as the relevant claimed features are taught and/or suggested by Kamada and Matsuda, as discussed above and in the rejections below.  As such, there are no deficiencies, as argued, for which Yamauchi is required to cure.

	In response to Applicants’ argument regarding independent claims 1 and 11, dependent claims 2-9 and 12-19, and Hong, Yoon, Kamada, Matsuda, Park, Furihata, and Yamauchi (Remarks, p. 10), the Office respectfully disagrees and submits that all features of independent claims 1 and 11 are taught and/or suggested by the cited references and the motivations to combine are as discussed above and in the rejections below.  As such, independent claims 1 and 11 are not allowable.  In addition, claims 2-9 and 12-19 are not allowable by virtue of their individual dependencies from one of claims 1 and 11, and as discussed in the rejections below.

	For the reasons discussed above and in the rejections below, pending claims 1-9 and 11-19 are not allowable.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Claim 1 recites “a white point adjuster configured to generate a data signal providing different grayscales…, …wherein the different grayscales are selected to generate a first color temperature below a user perceived color temperature and a second color temperature above the user perceived color temperature”.  The specification and drawings disclose a gamma mixer configured to provide “different grayscales… selected to generate a first color temperature below a user perceived color temperature and a second color temperature above the user perceived color temperature” (FIGs. 4-8 and 13 and 

	Claims 2-9 are rejected as being dependent upon rejected base claim 1.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 

Claims 1-4, 6, 7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Hong in US 2006/0038837 A1 (hereinafter Hong) in view of Yoon et al. in US 2009/0262057 A1 (hereinafter Yoon), in further view of Kamada et al. in US 2007/0013633 A1 (hereinafter Kamada), in further view of Matsuda in US 2003/0020725 A1 (hereinafter Matsuda), in further view of Park in US 2012/0182280 A1 (hereinafter Park), and in further view of Furihata et al. in US 9837045 B2 (hereinafter Furihata).

Regarding claim 1, Hong (FIGs. 1, 3, 4, and 5A) teaches:
A display apparatus (FIG. 1 and [0024]) comprising:
a display panel (180) including a pixel ([0037]) and wherein the display panel (180) is configured to display an image ([0029] and [0030]);
a part (110-160) configured to generate a data signal providing different grayscales (grayscales according to first and second gamma correction curves ɣ1 and ɣ2) to a plurality of pixels at a predetermined time interval (first and second sub-frames of an nth frame) ([0028]-[0035] (grayscales according to first and second gamma correction curves ɣ1 and ɣ2 at first and second sub-frames of an nth frame, respectively) and FIG. 5A and [0057], see also FIG. 4 and [0049]-[0058]), wherein each grayscale of the different grayscales is based on a color of a corresponding pixel of the plurality of pixels (FIG. 3, R, G, B, and D1-Dp and [0042]-[0048] (i.e., each grayscale of the different grayscales is based on a red, green, or blue color of a corresponding pixel of the plurality of pixels in order to display images)); and
a data driver (160) configured to convert input image data into a data voltage and to output the data voltage to the display panel (180) ([0035]).
Hong teaches: 
image data including R, G, B data ([0044]), 
but does not teach: 
RGB color corresponding to a plurality of color sub-pixels.
	Yoon (FIG. 1) teaches:
		a plurality of color sub-pixels (red, green, and blue subpixels of pixel PX) ([0037]).
	Thus, Hong as modified by Yoon teaches:
a display panel including a pixel comprising a plurality of color sub-pixels (i.e., a plurality of color sub-pixels taught by Yoon combined with a display panel including a pixel taught by Hong); 
a part configured to generate a data signal displaying different grayscales to the plurality of color sub-pixels at a predetermined time interval (i.e., a plurality of color sub-pixels taught by Yoon combined with a part configured to generate a data signal displaying different grayscales to a plurality of pixels at a predetermined time interval taught by Hong), wherein each grayscale of the different grayscales is based on a color of a corresponding color sub-pixel of the plurality of color sub-pixels (i.e., a plurality of color sub-pixels taught by Yoon combined with each grayscale of the different grayscales is based on a color of a corresponding pixel of the plurality of pixels, as taught by Hong).
Hong to include: a plurality of color sub-pixels, as taught by Yoon, in order to obtain the benefit of “enhanc[ing] display quality” (Yoon: [0007]).
	However, it is noted that Hong as modified by Yoon does not teach:
wherein the different grayscales are selected to generate a first color temperature below a user perceived color temperature and a second color temperature above the user perceived color temperature.
Kamada (FIGs. 7A and 7B) teaches:
different grayscales (i.e., high and low luminances) are selected to generate a first characteristic (first characteristic C) below a user perceived characteristic (perceived characteristic A) and a second characteristic (second characteristic B) above the user perceived characteristic (perceived characteristic A) (FIGs. 7A and 7B and [0066]).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include: different grayscales are selected to generate a first characteristic below a user perceived characteristic and a second characteristic above the user perceived characteristic, as taught by Kamada, in order to provide image display.
However, it is noted that Hong as modified by Yoon and Kamada does not teach:
wherein the different grayscales are selected to generate a first color temperature below a user perceived color temperature and a second color temperature above the user perceived color temperature.
	Matsuda (FIGs. 16 and 17) teaches:
 color temperature and a second color temperature (e.g., different grayscales where illuminance is ~600 lx and ɣ is 1.0 and ɣ is 0.5 generate a first color temperature and a second color temperature; FIG. 16 and [0206], see also FIG. 17).
Thus, Hong as modified by Yoon, Kamada, and Matsuda teaches:
wherein the different grayscales are selected to generate a first color temperature below a user perceived color temperature and a second color temperature above the user perceived color temperature (i.e., first and second color temperatures generated by different grayscales taught by Matsuda applied to the different grayscales selected to generate a first characteristic below a user perceived characteristic and a second characteristic above the user perceived characteristic as taught by Hong as modified by Yoon and Kamada).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include: different grayscales generate a first color temperature and a second color temperature, as taught by Matsuda, in order to provide color image display.
	However, it is noted that Hong as modified by Yoon, Kamada, and Matsuda does not teach:
wherein the different grayscales are selected to prevent liquid crystals of the color sub-pixels from hardening.
	Park (FIG. 2) teaches:
wherein different gamma voltages ([0010]) are selected to prevent liquid crystals of 
pixels from hardening ([0007]-[0010] (i.e., first or second gamma voltages applied to image data selected to prevent afterimages on a liquid crystal device with liquid crystals of pixels due to display of an image for a long time)).
	Thus, Hong as modified by Yoon, Kamada, Matsuda, and Park teaches:
 prevent liquid crystals of the color sub-pixels from hardening (i.e., different gamma voltages selected to prevent liquid crystals of  pixels from hardening taught by Park applied to the display apparatus with the part and color sub-pixels taught by Hong as modified by Yoon, Kamada, and Matsuda).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the display apparatus taught by Hong as modified by Yoon, Kamada, and Matsuda to include: wherein different gamma voltages are selected to prevent liquid crystals of pixels from hardening, as taught by Park, in order to obtain the benefit of preventing image quality defects (Park: [0009]).
	However, it is noted that Hong as modified by Yoon, Kamada, Matsuda, and Park does not teach:
a white point adjuster configured to generate a data signal providing different grayscales to the plurality of color sub-pixels at a predetermined time interval.
	Furihata (Figs. 4, 6, and 10) teaches:
a white point adjuster (elements in part 3 including 28 in Fig. 6 which includes elements 50-53 in Fig. 10) configured to generate a data signal (DOUT signal in Fig. 6) providing different grayscales (R, G, B grayscales) to a plurality of color sub-pixels (11R, 11G, and 11B in Fig. 4) (see Figs. 4, 6, and 10, col. 9, ll. 37-38, col. 10, ll. 36-43 and 47-56, and col. 18, l. 58 – col. 19, l. 36).
	Thus, Hong as modified by Yoon, Kamada, Matsuda, Park, and Furihata teaches:
a white point adjuster configured to generate a data signal providing different grayscales to the plurality of color sub-pixels at a predetermined time interval (the part taught by Hong as modified by Yoon, Kamada, Matsuda, and Park combined with the white point adjuster taught by Furihata).
white point adjuster configured to generate a data signal providing different grayscales to a plurality of color sub-pixels, as taught by Furihata, in order to provide color-adjusted image display.

Regarding claim 2, Hong as modified by Yoon, Kamada, Matsuda, Park, and Furihata teaches:
The display apparatus of claim 1.
Hong (FIG. 1) further teaches:
the display apparatus (FIG. 1 and [0024]) further comprises a gamma mixer configured to generate gamma mix data (converted image data 111D (DATA) based on a user input gamma) mixing a gamma based on the input image data (DATA) and gamma data input from outside (gamma data input from a user) ([0026] and [0028]-[0035] (i.e., gamma mix data mixing a ɣ1 (or ɣ2) gamma based on input image data DATA and gamma data input from a user)). 
	However, it is noted that Hong as modified by Yoon, Kamada, Matsuda, and Park does not teach:
wherein the white point adjuster is further configured to generate white point conversion data converting a white point at a predetermined time interval based on input image data.
Furihata (Figs. 6 and 10) teaches:
wherein a white point adjuster (28 in Fig. 6 which includes elements 50-53 in Fig. 10) is further configured to generate white point conversion data (ΔCP R, ΔCP G, and ΔCP B) converting a white point based on input image data (DINR, DING, and DIN B) (see col. 18, l. 58 - col. 19, l. 36).
Furihata (Fig. 6) further teaches:
a gamma mixer (22 and 29) configured to generate gamma mix data (DOUTR, DOUTG, and DOUTB) based on the input image data (DINR, DING, DINB), the white point conversion data (ΔCP R, ΔCP G, and ΔCP B  is calculated from dw and ΔCP RW, ΔCP GW, ΔCP BW, and dELM) and gamma data input from outside (ɣ value from 27) (see Fig. 6 and col. 10, l. 47 - col. 11, l. 54 and col. 14, ll. 4-24).
	Thus, Hong as modified by Yoon, Kamada, Matsuda, Park, and Furihata teaches:
wherein the white point adjuster is further configured to generate white point conversion data converting a white point at a predetermined time interval based on input image data (white point adjuster taught by Furihata combined with the part and timing controller taught by Hong).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the display apparatus taught by Hong as modified by Yoon, Kamada, Matsuda, and Park to include: a white point adjuster and a gamma mixer, as taught by Furihata, with the timing controller of Hong since the digital image processing of Furihata provides color adjustment and gamma correction with a reduced circuit size (Furihata: see col. 3, ll. 63-67).

Regarding claim 3, Hong as modified by Yoon, Kamada, Matsuda, Park, and Furihata teaches:
The display apparatus of claim 2.
However, it is noted that Hong as modified by Yoon, Kamada, Matsuda, and Park does not teach:
wherein the white point adjuster comprises: 
a color temperature selector configured to generate coordinate data concerning a white point being adjusted; and
 a calculator configured to calculate white point adjusting data by using the coordinate data and the input image data.
Furihata (Fig. 10) teaches:
wherein a white point adjuster comprises: 
a color temperature selector (50) configured to generate coordinate data (x, y coordinates of white point WP) concerning a white point being adjusted (see Fig. 10 and col. 35, ll. 11-18 and ll. 43-55); and 
a calculator (50 and 52) configured to calculate white point adjusting data (ΔCP Rw-d, ΔCP Gw-d, and ΔCP Bw-d) by using the coordinate data (x, y coordinates of white point WP) and input image data (DIN) (dw is generated based on input data DIN and x, y coordinates of white point WP; see col. 18, ll. 58-65 and col. 19, ll. 15-35). 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the display apparatus taught by Hong as modified by Yoon, Kamada Matsuda, and Park to include: wherein the white point adjuster comprises: a color temperature selector and a calculator, as taught by Furihata, in order to obtain the benefit of providing color adjustment with a reduced circuit size (Furihata: see col. 3, ll. 63-67).

Regarding claim 4, Hong as modified by Yoon, Kamada, Matsuda, Park, and Furihata teaches:
The display apparatus of claim 3.
Hong (FIGs. 1, 3, 4, and 5A) further teaches:
wherein the gamma mixer comprises: 
the gamma mixer is configured to generate gamma mix data (converted image data 111D (DATA) based on a user input gamma) mixing a gamma based on input image data (DATA) and gamma data input from outside (gamma data input from a user) (see [0026]-[0035] and FIG. 5A (the gamma mixer is configured to generate gamma mix data mixing a gamma based on input image data DATA and gamma data input from a user)).  
	However, it is noted that Hong as modified by Yoon, Kamada, Matsuda, and Park does not teach:
a selector configured to generate selecting data, wherein the selecting data is selected between the input image data and the white point adjusting data.
	Furihata (Figs. 6, 9, and 10) teaches:
a selector (29) configured to generate selecting data (CPO-R-CP5 B), wherein the selecting data is selected between input image data (DINR, DINR, and DIN B inputted through circuit 27-28) and white point adjusting data (ΔCP Rw-d, ΔCP Gw-d,  ΔCP Bw-d inputted to circuit 29 through circuit 53; see col. 13, ll. 21-35) (CP0 R-CP5 B is selected between DINR, DINR, and DIN B input image data and ΔCP Rw-d, ΔCP Gw-d, and  ΔCP Bw-d; see col. 8, ll. 4-15 (approximate white point correction amount)).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the display apparatus taught by Hong as modified by Yoon, Kamada Matsuda, and Park to include: a selector configured to generate selecting data, wherein the selecting data is selected between input image data and white point adjusting data, as taught by Furihata, in order to obtain the benefit of providing color adjustment with a reduced circuit size (Furihata: see col. 3, ll. 63-67).

 Regarding claims 6, 7, and 9, these claims are rejected under similar rationale as claims 2, 3 and/or 4 above.


15.	Claims 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Hong in view of Yoon, in further view of Kamada, in further view of Matsuda, in further view of Park, in further view of Furihata, and in further view of Yamauchi et al. in US 6,809,714 B1 (hereinafter Yamauchi).
	
Regarding claim 5, Hong as modified by Yoon, Kamada, Matsuda, Park, and Furihata teaches:
The display apparatus of claim 4.
Hong (FIGs. 1 and 5A) further teaches:
a timer (timing controller 110) configured to generate an enable signal (e.g., clock signal MCK) correlated with a predetermined time interval (FIG. 5A and [0026] and [0027]).  
	However, it is noted that Hong as modified by Yoon, Kamada, Matsuda, Park, and Furihata does not teach:
an enable signal making the selector select a signal comprising an adjusted white point at a predetermined time interval.
	 Yamauchi (FIGs. 5 and 6) teaches:
an enable signal (clock) making a selector (42) select a signal comprising an adjusted white point (white point conversion) at a predetermined time interval (certain clock cycle) (see col. 12, ll. 40-54 and col. 13, ll. 11-36).
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to have used an enable signal (clock signal) as taught by Yamauchi with the timer of Hong as modified by Yoon, Kamada, Matsuda, Park, and Furihata so as to provide high accuracy white point adjustment (Yamauchi: see col. 3, ll. 66-67).

Regarding claim 8, this claim is rejected under similar rationale as claim 5 above.


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hong in view of Yoon, in further view of Kamada, and in further view of Matsuda (Note: Park is not cited but does not constitute a new ground of rejection – see MPEP 706.07(a) and MPEP 1207.03(a)(II)(3)).

Regarding claim 11, Hong (FIGs. 1, 3, 4, and 5A) teaches:
A method of driving a display panel (180) (FIG. 1 and [0003] and [0025]), the method comprising: 
inputting input image data (DATA) comprising a plurality of color components ([0035] and [0044]); 
generating a data signal displaying different grayscales (grayscales according to first and second gamma correction curves ɣ1 and ɣ2) to a plurality of pixels at a predetermined time interval (first and second sub-frames of an nth frame) ([0028]-[0035] and [0037] (grayscales according to first and second gamma correction curves ɣ1 and ɣ2 at first and second sub-frames of an nth frame, respectively) and FIG. 5A and [0057], see also FIG. 4 and [0049]-[0058]), wherein each of the different grayscales for the plurality of pixels is based at least in part on a color of the corresponding pixel and a color component of the input image data (DATA) (FIG. 3, R, G, B, and D1-Dp and ; and 
outputting the data signal to the display panel (180) ([0035]).
Hong teaches: 
image data including R, G, B data ([0044]), 
but does not teach: 
RGB color corresponding to a plurality of color sub-pixels.
Yoon (FIG. 1) teaches:
		a plurality of color sub-pixels of a pixel (red, green, and blue subpixels of pixel PX) ([0037]).
	Thus, Hong as modified by Yoon teaches:
generating a data signal displaying different grayscales to a plurality of color sub-pixels of a pixel at a predetermined time interval (i.e., a plurality of color sub-pixels taught by Yoon combined with generating a data signal displaying different grayscales to a plurality of pixels at a predetermined time interval taught by Yoon), wherein each of the different grayscales for the plurality of color sub-pixels is based at least in part on a color of the corresponding color sub- pixel and a color component of the input image data (i.e., a plurality of color sub-pixels taught by Yoon combined with each of the different grayscales for the plurality of pixels is based at least in part on a color of the corresponding pixel and a color component of the input image data taught by Hong).
Hong to include: a plurality of color sub-pixels of a pixel, as taught by Yoon, in order to obtain the benefit of “enhanc[ing] display quality” (Yoon: [0007]).
However, it is noted that Hong as modified by Yoon does not teach:
wherein the different grayscales are selected to generate a first color temperature below a user perceived color temperature and a second color temperature above the user perceived color temperature.
Kamada (FIGs. 7A and 7B) teaches:
different grayscales (i.e., high and low luminances) are selected to generate a first characteristic (first characteristic C) below a user perceived characteristic (perceived characteristic A) and a second characteristic (second characteristic B) above the user perceived characteristic (perceived characteristic A) (FIGs. 7A and 7B and [0066]).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include: different grayscales are selected to generate a first characteristic below a user perceived characteristic and a second characteristic above the user perceived characteristic, as taught by Kamada, in order to provide image display.
However, it is noted that Hong as modified by Yoon and Kamada does not teach:
wherein the different grayscales are selected to generate a first color temperature below a user perceived color temperature and a second color temperature above the user perceived color temperature.
	Matsuda (FIGs. 16 and 17) teaches:
grayscales generate a first color temperature and a second color temperature (e.g., different grayscales where illuminance is ~600 lx and ɣ is 1.0 and ɣ is 0.5 generate a first color temperature and a second color temperature; FIG. 16 and [0206], see also FIG. 17).
Thus, Hong as modified by Yoon, Kamada, and Matsuda teaches:
wherein the different grayscales are selected to generate a first color temperature below a user perceived color temperature and a second color temperature above the user perceived color temperature (i.e., first and second color temperatures generated by different grayscales taught by Matsuda applied to the different grayscales selected to generate a first characteristic below a user perceived characteristic and a second characteristic above the user perceived characteristic as taught by Hong as modified by Yoon and Kamada).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include: different grayscales generate a first color temperature and a second color temperature, as taught by Matsuda, in order to provide color image display.


Claims 12-14, 16, 17, and 19 is rejected under 35 U.S.C. 103 as being unpatentable over Hong in view of Yoon, in further view of Kamada, in further view of Matsuda, and in further view of Furihata (Note: Park is not cited but does not constitute a new ground of rejection – see MPEP 706.07(a) and MPEP 1207.03(a)(II)(3)).

Regarding claim 12, Hong as modified by Yoon, Kamada, and Matsuda teaches:
The method of claim 11.
	Hong (FIG. 1) further teaches:
wherein generating the data signal comprises: 
generating gamma mix data (converted image data 111D (DATA) based on a user input gamma) mixing a gamma based on the input image data (DATA), gamma data input from outside (gamma data input from a user) ([0026] and [0028]-[0035] (i.e., gamma mix data mixing a ɣ1 (or ɣ2) gamma based on input image data DATA and gamma data input from a user)).
	However, it is noted that Hong as modified by Yoon, Kamada, and Matsuda does not teach:
generating white point conversion data converting a white point at a predetermined time interval based on input image data; and 
the white point conversion data input from outside.
	Furihata (Figs. 6 and 10) teaches:
generating white point conversion data (ΔCP R, ΔCP G, and ΔCP B) converting a white point based on input image data (DINR, DING, and DIN B) (see col. 18, l. 58 - col. 19, l. 36).
Furihata (Fig. 6) further teaches:
generating gamma mix data (DOUTR, DOUTG, and DOUTB) based on the input image data (DINR, DING, DINB), the white point conversion data (ΔCP R, ΔCP G, and ΔCP B  is calculated from dw and ΔCP RW, ΔCP GW, ΔCP BW, and dELM) and gamma data input from outside (ɣ value from 27) (see Fig. 6 and col. 10, l. 47 - col. 11, l. 54 and col. 14, ll. 4-24).
	Thus, Hong as modified by Yoon, Kamada, Matsuda, and Furihata teaches:
generating white point conversion data converting a white point at a predetermined time interval based on input image data (generating white point conversation data taught by Furihata combined with generating a data signal displaying different grayscales and timing controller taught by Hong).
Hong as modified by Yoon, Kamada, and Matsuda to include: generating white point conversion data and generating gamma mix data, as taught by Furihata, with the timing controller of Hong since the digital image processing of Furihata provides color adjustment and gamma correction with a reduced circuit size (Furihata: see col. 3, ll. 63-67).

Regarding claim 13, Hong as modified by Yoon, Kamada, Matsuda, and Furihata teaches:
The method of claim 12.
	However, it is noted that Hong as modified by Yoon, Kamada, and Matsuda does not teach:
 wherein generating the white point conversion data comprises: 
generating coordinate data concerning a white point being adjusted; and 
calculating white point adjusting data by using the coordinate data and the input image data.
	Furihata (Fig. 10) teaches:
wherein generating white point conversion data comprises: 
generating coordinate data (x, y coordinates of white point WP) concerning a white point being adjusted (see Fig. 10 and col. 35, ll. 11-18 and ll. 43-55); and 
calculating white point adjusting data (ΔCP Rw-d, ΔCP Gw-d, and ΔCP Bw-d) by using the coordinate data (x, y coordinates of white point WP) and input image data (DIN) (dw is generated based on input data DIN and x, y coordinates of white point WP; see col. 18, ll. 58-65 and col. 19, ll. 15-35).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the method taught by Hong as modified by Yoon, Kamada, and Matsuda to include: wherein generating white point conversion data comprises: generating coordinate data concerning a white point being adjusted; and calculating white point adjusting data by using the coordinate data and input image data, as taught by Furihata, in order to obtain the benefit of providing color adjustment with a reduced circuit size (Furihata: see col. 3, ll. 63-67).

	Regarding claim 14, Hong as modified by Yoon, Kamada, Matsuda, and Furihata teaches:
The method of claim 13.
	Hong (FIGs. 1, 3, 4, and 5A) further teaches: 
wherein generating the gamma mix data comprises: 
generating gamma mix data (converted image data 111D (DATA) based on a user input gamma) mixing a gamma based on input image data (DATA) and gamma data input from outside (gamma data input from a user) (see [0026]-[0035] and FIG. 5A (generating gamma mix data mixing a gamma based on input image data DATA and gamma data input from a user)).
	However, it is noted that Hong as modified by Yoon, Kamada, and Matsuda does not teach:	
generating selecting data, wherein the selecting data is selected between the input image data and the white point adjusting data.
	Furihata (Figs. 6, 9, and 10) teaches:
generating selecting data (CPO-R-CP5 B), wherein the selecting data is selected between input image data (DINR, DINR, and DIN B inputted through circuit 27-28) and white point adjusting data (ΔCP Rw-d, ΔCP Gw-d,  ΔCP Bw-d inputted to circuit 29 through circuit 53; see col. 13, ll. 21-35) (CP0 R-CP5 B is selected between DINR, DINR, and DIN B input image data and ΔCP Rw-d, ΔCP Gw-d, and  ΔCP Bw-d; see col. 8, ll. 4-15 (approximate white point correction amount)).
Hong as modified by Yoon, Kamada, Matsuda, and Park to include: generating selecting data, wherein the selecting data is selected between input image data and white point adjusting data, as taught by Furihata, in order to obtain the benefit of providing color adjustment with a reduced circuit size (Furihata: see col. 3, ll. 63-67).

Regarding claims 16, 17, and 19, these claims are rejected under similar rationale as claims 12, 13, and/or 14 above.


15.	Claims 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hong in view of Yoon, in further view of Kamada, in further view of Matsuda, in further view of Furihata, and in further view of Yamauchi (Note: Park is not cited but does not constitute a new ground of rejection – see MPEP 706.07(a) and MPEP 1207.03(a)(II)(3)).

	Regarding claim 15, Hong as modified by Yoon, Kamada, Matsuda, and Furihata teaches:
The method of claim 14.
	Hong (FIGs. 1 and 5A) further teaches: 
wherein generating the selecting data further comprises generating an enable signal (e.g., clock signal MCK) correlated with a predetermined time interval (FIG. 5A and [0026] and [0027]).
However, it is noted that Hong as modified by Yoon, Kamada, Matsuda, and Furihata does not teach: 
an enable signal making a selector select a signal comprising an adjusted white point at a predetermined time interval.
Yamauchi (FIGs. 5 and 6) teaches:
an enable signal (clock) making a selector (42) select a signal comprising an adjusted white point (white point conversion) at a predetermined time interval (certain clock cycle) (see col. 12, ll. 40-54 and col. 13, ll. 11-36).
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to have used an enable signal (clock signal) as taught by Yamauchi with the timer of Hong as modified by Yoon, Kamada, Matsuda, and Furihata so as to provide high accuracy white point adjustment (Yamauchi: see col. 3, ll. 66-67).

Regarding claim 18, this claim is rejected under similar rationale as claim 15 above.


Conclusion
Applicants’ amendments necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicants are reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to K. Kiyabu whose telephone number is (571) 270-7836.  The examiner can normally be reached Monday to Thursday 9:00 A.M. - 5:00 P.M. EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae, can be reached at (571) 272-3017.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (in the U.S. or Canada) or (571) 272-1000.



Examiner, Art Unit 2626

/TEMESGHEN GHEBRETINSAE/Supervisory Patent Examiner, Art Unit 2626                                                                                                                                                                                                        03/08/21B